Citation Nr: 0632165	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals from 
a June 2002 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
granted service connection for bilateral sensorineural 
hearing loss and assigned a noncompensable disability rating, 
effective September 7, 2001.  


FINDINGS OF FACT

1.  An April 2002 VA audiological test produced the following 
results: the average pure tone threshold in the right ear was 
31 decibels, with 96 percent speech discrimination ability 
(level I); and the average pure tone threshold in the left 
ear was 41 decibels with 96 percent speech discrimination 
ability (level I).  

2.  A July 2003 VA audiological test produced the following 
results: the average pure tone threshold in the right ear was 
39 decibels, with 96 percent speech discrimination 
ability(level I); and the average pure tone threshold in the 
left ear was 50 decibels with 94 percent speech 
discrimination ability (level I). 

3.  A September 2005 VA audiological test produced the 
following results: the average pure tone threshold in the 
right ear was 33 decibels, with 100 percent speech 
discrimination ability(level I); and the average pure tone 
threshold in the left ear was 44 decibels with 96 percent 
speech discrimination ability (level I). 

4.  None of the private audiological test results submitted 
by the veteran contain sufficient information to assign a 
rating under the VA Rating Schedule.





CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.85, Diagnostic Code 
6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level measured by 
pure tone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness. 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

The veteran has appealed the RO's June 2002 grant of service 
connection and assignment of a noncompensable disability 
rating.  In a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded. AB v. Brown, 6 Vet. 
App. 35, 38 (1993). Because the veteran has appealed the 
initial rating, the Board must consider the applicability of 
staged ratings covering the time period in which his claim 
and appeal have been pending. Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).

The veteran underwent a VA audiology examination in April 
2002.  The examination revealed the following pure tone 
decibel thresholds: 







HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
60
LEFT
20
15
10
70
70

The average pure tone threshold in the right ear was 31 
decibels, and the average puretone threshold in the left ear 
was 41 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.

A noncompensable disability rating is assigned for bilateral 
hearing loss where the pure tone threshold average in one ear 
is 41 decibels with 96 percent speech recognition ability 
(Level I) and, in the other ear; the pure tone threshold 
average is 31 decibels, with 96 percent speech recognition 
ability (Level I).  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006).  The exceptional patterns of hearing impairment 
described in 38 C.F.R. § 4.86 have not been demonstrated.  

The veteran underwent a VA audiology examination in July 
2003.  The examination revealed the following pure tone 
decibel thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
45
60
LEFT
20
25
30
70
75

The average pure tone threshold in the right ear was 39 
decibels, and the average puretone threshold in the left ear 
was 50 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.

A noncompensable disability rating is assigned for bilateral 
hearing loss where the pure tone threshold average in one ear 
is 39 decibels with 96 percent speech recognition ability 
(Level I) and, in the other ear; the pure tone threshold 
average is 50 decibels, with 94 percent speech recognition 
ability (Level I).  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006).  The exceptional patterns of hearing impairment 
described in 38 C.F.R. § 4.86 have not been demonstrated.  

The veteran underwent a VA audiology examination in September 
2005.  The examination revealed the following pure tone 
decibel thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
35
70
LEFT
15
10
10
70
85

The average pure tone threshold in the right ear was 33 
decibels, and the average puretone threshold in the left ear 
was 44 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.

A noncompensable disability rating is assigned for bilateral 
hearing loss where the pure tone threshold average in one ear 
is 33 decibels with 100 percent speech recognition ability 
(Level I) and, in the other ear; the pure tone threshold 
average is 44 decibels, with 96 percent speech recognition 
ability (Level I).  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006).  The exceptional patterns of hearing impairment 
described in 38 C.F.R. § 4.86 have not been demonstrated.  

The veteran has submitted several privately obtained 
audiograms, including audiograms performed in October 2000, 
October 2001, and October 2002.  However, while the privately 
obtained examination reports contain speech discrimination 
scores, it is impossible to ascertain whether they were 
conducted by state-licensed audiologists or whether the 
Maryland CNC speech discrimination test was used.    
Consequently, it is not possible to use any of them to 
determine an appropriate VA disability rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85(a). 

The veteran disputes the adequacy of his VA audiometric 
examinations, as they were performed in a controlled testing 
environment.  The veteran contends that his examination 
results do not reflect the effect his hearing loss has upon 
the ordinary conditions of his life, including employment.  
38 C.F.R. § 4.85(a) mandates the use of the controlled speech 
discrimination test and puretone audiometry test to evaluate 
hearing impairment.  

In sum, the evidence shows that the point of intersection on 
Table VII of the rating schedule for the veteran's level of 
hearing, for each of the three VA audiology examinations, 
mandates a noncompensable rating. Since the criteria for an 
increased schedular evaluation for hearing loss has not been 
shown at any point during the pendency of this appeal, a 
staged rating is not warranted. Fenderson, 12 Vet. App. 119, 
126-27 (1999).  As there is no basis for granting the benefit 
the veteran seeks, the appeal must be denied. 

Nor is an extraschedular rating warranted.  The Board does 
not have the authority to assign, in the first instance, a 
higher rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1), and given the circumstances of this case, 
there is no basis to refer this matter to the designated VA 
officials for consideration of an extraschedular rating.  
Extraschedular ratings are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, such as to render 
impractical the application of the regular schedular rating 
standards.

There is no evidence that the veteran's bilateral hearing 
loss disability has resulted in frequent hospitalizations 
during the time period relevant to his September 2001 claim 
for service connection.  He has not submitted any evidence 
documenting marked interference with employment.  In the 
absence of evidence documenting exceptional or unusual 
circumstances, the veteran's service-connected bilateral 
hearing loss disability alone does not place him in a 
position different from other veterans with a noncompensable 
rating.  

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in his or her possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2006); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The RO provided the requisite notification in a 
January 2002 letter, prior to the initial adjudication of the 
claim.

Further, in a July 2006 letter, the RO provided the requisite 
notification regarding disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, private audiology examinations and medical 
treatment records, and furnished him with VA audiology 
examinations in April 2002, July 2003, and September 2005.  
In February 2005, the Board remanded the veteran's claim to 
obtain a private audiometric examination report identified in 
the veteran's September 2004 Board hearing.  By letter dated 
March 2005, the veteran was apprised of VA's duty to assist 
him in obtaining medical evidence to substantiate his claim 
and furnished with the appropriate VA forms to request 
additional evidence.  The veteran did not respond, and 
further, has not indicated the existence of any other 
evidence that is relevant to this appeal.

The Board concludes that all relevant evidence has been 
obtained, that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim, and that the veteran is not prejudiced by the 
claim being decided at this time. 


ORDER

Entitlement to an initial compensable rating for 
sensorineural hearing loss is denied. 



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


